UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 26, 2016 BURLINGTON STORES, INC. (Exact Name of Registrant As Specified In Charter) Delaware 001-36107 80-0895227 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2006 Route 130 North Burlington, New Jersey08016 (Address of Principal Executive Offices, including Zip Code) (609) 387-7800 (Registrant’s telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On May 26, 2016, Burlington Stores, Inc. issued a press release announcing its operating results for the first quarter ended April 30, 2016.A copy of the press release is furnished as Exhibit 99.1 to this Current Report. The information contained in this report, and the exhibit attached hereto, is being furnished and shall not be deemed to be “filed”for purposes of Section18 of, or otherwise regarded as filed under, the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or in the ExchangeAct, except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated May 26, 2016. SIGNATURE Pursuant to the requirements ofthe Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BURLINGTON STORES, INC. /s/ Robert L. LaPenta, Jr. Robert L. LaPenta, Jr.
